Citation Nr: 1243046	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.  He was awarded the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that rating decision the RO denied service connection for bilateral hearing loss and posttraumatic stress disorder (PTSD).  The Veteran filed notice of disagreement only with regard to the matter of service connection for bilateral hearing loss.  A statement of the case (SOC) was issued in May 2010; and a Substantive Appeal was received in July 2010.  As the Veteran did not appeal the matter of service connection for PTSD, it is not before the Board for appellate consideration at this time.  In April 2010, along with his notice of disagreement, the Veteran requested a Travel Board hearing.  However, subsequently, when he filed his Substantive Appeal, he indicated he did not want a Travel Board hearing.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a December 2009 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  He was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in December 2009, which was prior to the January 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection.  Further, the December 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, including the examination prior to discharge, service personnel records (showing the Veteran was awarded the combat infantry badge, which was not listed on his DD-214), VA treatment records, and a VA examination report.  The Veteran's Virtual VA (electronic records) file has been reviewed and the relevant records contained therein are also found in the claims file.  Accordingly, the Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA audiological examination in January 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that further examination is not necessary.  For the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran has made reference to his status as a combat Veteran.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

For purposes of this decision, the Board acknowledges the Veteran's combat participation and concedes that he suffered acoustic trauma during combat.  To the extent that the Veteran may have asserted that such trauma affected his hearing at the time of the trauma, the Board also accepts such assertion as true pursuant to 38 U.S.C.A. § j1154(b).


However, the Court has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Veteran has pointed to hearing tests by his former employer  (tractor company) that he worked for prior to and after service.  He further stated that prior to service in 1966 his hearing was tested by the company and when he returned after separation from service his hearing was again tested and [a comparison of those reports] shows he had hearing loss that occurred while he was in service.

Audiological evaluation in September 1966 (by the Veteran's employer) using automatic audiogram, pure tone thresholds, in decibels, (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
15
5
5
10
15

The Veteran's had a preinduction audiological evaluation in September 1967, pure tone thresholds, in decibels, (when converted from ASA units to ISO units) were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
10
10
LEFT
20
5
0
10
20

On the authorized separation audiological evaluation in May 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
--
0
LEFT
10
10
0
--
0

Postservice, the Veteran returned to work for the tractor company and his hearing was again tested.  Audiological evaluation in June 1970 (same month as his discharge from service) using automatic audiogram, pure tone thresholds, in decibels, (when converted from ASA units to ISO units) were as follows.  The Board notes that while conversion from ASA to ISO apply to service department records through October 31, 1967, it was indicated on the automatic audiogram that the audiometric data is based on ASA reference threshold; moreover, the audiogram is not a service department record.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
20
15
10
15
10

In December 1970 the Veteran underwent VA examination.  At that time he had no complaints of hearing loss.  In fact, examination of the ears revealed there was no significant abnormality.  

On August 2007 VA outpatient hearing evaluation, the Veteran presented with a request for a VA-issue hearing aid.  He reported noise exposure as a young adult in farming, in military service, in his factory occupation, and while hunting.  He stated that the use of hearing protection devices was limited to later in life at his job.  He did not use a hearing protection device for hunting.  He reported longstanding hearing loss.  He stated that previous tests, in the past 5 to 10 years, have shown asymmetry, left greater than right, hearing loss.  On examination he exhibited normal hearing through 1500 Hertz in the right ear, and 1000 Hertz in the left ear sloping to moderate and severe degree in the right ear and moderate to severe and profound degree in the left ear with asymmetry 1500 Hertz to 6000 Hertz.  It was noted that hearing loss was of the sensorineural type with normal tympanograms and configuration resembling noise induced hearing impairment.  He did not meet the hearing loss criteria for VA issue hearing aids at that time.  

On April 2009 VA outpatient clinic report, it was noted that the Veteran was seen for a hearing aid evaluation.  It was further noted that he had been seen in that clinic in 2007 but did not meet the hearing loss criteria.  However, he was then currently eligible to receive hearing aids.  On evaluation, he showed fairly stable asymmetric hearing loss.  It was noted that he continued to have some noise exposure from hunting.

On January 2010 VA audiological examination, the Veteran reported that he first noticed hearing loss "in the early 70's".  He reported a history of noise exposure while in the Army from combat noise as an infantryman ("explosions, track vehicles, artillery, weapons fire") without the use of hearing protection.  He also reported a history of occupational noise while working for a tractor company, from which he retired as a maintenance worker.  He stated that hearing protection was required during the last 10 to 15 years of his employment.  He denied a history of significant recreational noise.  On review of the Veteran's claims file, the audiologist noted that a pre-induction hearing evaluation showed the Veteran had hearing sensitivity within normal limits for all frequencies tested for both ears; and likewise for his separation hearing evaluation.  He noted that a comparison of the evaluations show no significant threshold shift.

On January 2010 audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
70
75
80
LEFT
5
10
90
105
100

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 66 percent in the left ear.  The diagnoses were severe high frequency sensorineural hearing loss for the right ear and a profound high frequency sensorineural loss for the left ear.  The audiologist opined that the Veteran's hearing impairment was not caused by or the result of noise exposure experiences while in the military.  By rationale he noted that the Veteran's military hearing evaluation documentation shows normal hearing sensitivity at both enlistment and separation with no significant threshold shift.  

It is undisputed that the Veteran currently has a bilateral hearing loss disability.  The question presented here, however, is whether the Veteran's current hearing loss is related to his active duty service.  The Veteran's current statements indicating hearing loss related to service, made many years after the fact, are inconsistent with the contemporaneous evidence.  On VA examination in January 2010 he reported that he noticed hearing loss in the early 1970's.  In this regard his service treatment records show no suggestion of any hearing loss problems during his separation examination in May 1970.  When he was examined by VA in December 1970 he had no complaints associated with hearing impairment; the examiner noted there were no significant abnormalities of the ears.  The Veteran has implied that hearing loss was shown on the 1970 hearing test by his former employer.  A review of that hearing test reveals findings of normal hearing by VA standards in both ears.  The evidence shows no complaints of symptoms or treatment for hearing loss following service, until 2007.  At the 2007 VA audiology consult the Veteran reported having longstanding hearing loss.  

The Board notes that while the Veteran, in 2007, reports longstanding hearing loss, as noted, the evidence clearly establishes that hearing loss was not present in service.  The separation examination demonstrates that medical personnel were of the opinion at that time that there was no hearing loss.  Moreover, the report does not suggest that the Veteran himself even voiced complaints of hearing loss at that time; in fact, on his separation medical history report, he indicated that he had not had or at that time had hearing loss.  This suggests to the Board that the Veteran did not in fact believe he suffered from a hearing impairment at that time as it is reasonable to expect that he would have reported such to military medical personnel during his separation examination.  After all, the express purpose of the exit examination was to document any ongoing service-related problems.  The Veteran's failure to report pertinent complaints at the time of discharge examination diminishes the credibility of his current assertions (made many years after the fact in the course of seeking monetary benefit).  

Both the Board and the January 2010 VA examiner considered the May 1970 service separation examination report to be probative evidence of the absence of pertinent complaints, ear pathology, or clearly symptomatic hearing loss detectable by audiometer testing.  Thus, the Veteran's assertions of continuity since service are found to be not credible evidence of such in light of the negative separation examination report and no report of hearing impairment at the time of the December 1970 VA examination.  Therefore, the Board finds that service connection for bilateral hearing loss on the basis that it became manifest in service and persisted since is not warranted.  As there is no competent evidence that sensorineural hearing loss was manifested in the first postservice year, there is also no basis for considering (and applying) 38 U.S.C.A. § 1112 chronic disease presumptions (for sensorineural hearing loss as an organic disease of the nervous system).  

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his noise trauma exposure therein, the only competent evidence in the record that addresses this question is that of the January 2010 VA examination report.  In the context of the totality of the evidence and information, VA examiner concluded that the Veteran's claimed hearing impairment is not caused by or the result of noise exposure experienced while in the military.  In reaching this conclusion, the examiner interviewed the Veteran, examined him, and reviewed his claims file.  In particular, he noted that hearing evaluations in service show normal hearing sensitivity at both enlistment and separation with no significant threshold shift.  No competent evidence of record contradicts the January 2010 VA examiner's opinion.  Nor is there competent evidence of record that indicates that the Veteran's current hearing loss disability is of a nature and etiology such that it is related to military service many decades ago.

The only evidence in favor of such a link is the Veteran's assertions, which the Board has found to be unpersuasive in light of the other evidence of record. Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence to opine that his bilateral hearing loss disability is related to his service, to include his exposure to noise trauma therein.  Such question is medical in nature and may not be resolved by mere lay observation; the Veteran does not have the training to opine regarding medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Board acknowledges the Veteran's January 2010 statement that he used weapons and grenades while in infantry in Vietnam and he was transported to and from areas in a helicopter, and never used any type of hearing protection.  As mentioned earlier, such noise exposure is conceded.  However, to the extent the Veteran may feel that he had hearing loss during service, this is inconsistent with the service separation examination report showing no complaints or medical findings of such hearing problems.  The Board further observes that the in-service acoustic trauma took place several decades prior to the earliest time that the Veteran ever sought evaluation for the claimed hearing problems.  The Board notes that when the Veteran had a hearing test by his former employer in 1970, that was an evaluation for employment purposes and not him seeking evaluation for hearing problems.  Furthermore, the evidence does not reveal that he had a hearing loss disability at that time.  In addition, subsequent to that hearing test, he was examined by VA (December 1970) and examination of the ears revealed no significant abnormality. 

The Veteran's earliest post-service hearing evaluation, where he indicated hearing problems was in 2007, approximately 37 years following active duty service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial contemporaneous documentation of reported symptoms related to bilateral hearing loss in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, on VA outpatient hearing evaluation in 2007 the Veteran reported postservice noise exposure when he executed farming tasks, in his occupation, and while hunting.  It is noteworthy that the Veteran did not file a claim for service connection for hearing loss for many years after service, which suggests that he did not believe that his hearing loss was service-related for many years.  The record indicates that he was aware of the process of filing VA claims as he filed VA claims in the early and mid 1970's.  This delay in filing a claim also diminishes the credibility of his current assertions that he had hearing loss related to service for many years.  

After thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against his claim of entitlement to service connection for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

The appeal is denied


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


